[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
In this negligence action brought pursuant to the Accidental Failure of Suit Statute, general statutes § 52-592, Defendants move for summary judgment on the ground that Plaintiff's earlier failure to attend an arbitration hearing scheduled almost a year in advance, resulting in dismissal, could not be construed as "excusable neglect" under the statute. Gerald Del Piano, attorney for the Plaintiff, explains his failure to attend on his oversight to obtain a continuance when a family vacation abroad was rescheduled. This explanation, considered in context with his prior attendance at two pretrials, and his prompt motion to set aside the dismissal on his return from vacation, is sufficient to show that his conduct did not amount to more than "excusable neglect" under Ruddock v. Burrows,243 Conn. 569, 577 (1998 which held that a disciplinary dismissal for failure to attend a pretrial conference does not necessarily preclude a new action under General Statutes § 52-592 (a). Defendant's other claim that this action is barred by the statute of limitations is not valid because this action was commenced within one year of the dismissal, as authorized under the statute.
Motion for Summary Judgment is denied.
Jerry Wagner Judge Trial Referee